123 F.3d 946
Richard C. GUM, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-4134.
United States Court of Appeals,Sixth Circuit.
Sept. 15, 1997.

1
Before:  SUHRHEINRICH and MOORE, Circuit Judges; BELL, District Judge.*ORDER


2
Richard C. Gum, a pro se prisoner, petitions the court to rehear its order denying his application for a certificate of appealability in his appeal from a district court order denying his motion to vacate his sentence filed under 28 U.S.C. § 2255.


3
In an intervening decision issued in Arredondo v. United States, 120 F.3d 639 (6th Cir.1997), this court held that the certificate of appealability provisions of the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214 (1996) ("AEDPA"), do not apply to § 2255 motion to vacate cases that were pending in the district court on April 24, 1996, the effective date of the AEDPA.  Because Gum's motion to vacate was filed in the district court on February 7, 1996, before the effective date of the AEDPA, the issuance of a certificate of appealability is unnecessary in this case.


4
Accordingly, the petition for rehearing is hereby GRANTED.  The clerk is directed to issue a briefing schedule in this case as soon as is practicable.



*
 The Honorable Robert Holmes Bell, United States District Judge for the Western District of Michigan, sitting by designation